Citation Nr: 1145889	
Decision Date: 12/15/11    Archive Date: 12/21/11

DOCKET NO.  07-27 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a back disorder.  

2.  Entitlement to service connection for a respiratory disorder.  

3.  Entitlement to service connection for allergies.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active duty from September 2005 to March 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Original jurisdiction is with the RO in Denver, Colorado.  

A hearing was held on April 23, 2009, in Denver, Colorado, before a Veterans Law Judge, a transcript of which has been associated with the Veteran's claims file.  The Board notes that the VLJ that presided over the April 2009 hearing is no longer employed by the Board.  The law requires the VLJ who conducted the hearing to participate in the decision on appeal.  38 C.F.R. § 20.707 (2011).  In March 2010, the Board sent the Veteran a letter informing him of this and offering him another hearing before a VLJ who will ultimately decide this appeal.  38 C.F.R. § 20.717 (2011).  The Veteran was given 30 days to respond to the letter, otherwise his hearing request would be considered withdrawn.  As no response was received, another hearing will not be scheduled.  38 C.F.R. § 20.704(e) (2011).  

In September 2009 and May 2010, the Board remanded the case for further development.  As a preliminary matter, the Board finds that the remand directives have been completed, and, thus, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).





FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The most persuasive and credible evidence of record weighs against finding that the Veteran's current back disorder is causally or etiologically related to active duty.  

3.  The Veteran had allergic rhinitis during his period of active duty.  

4.  Resolving the benefit of the doubt in favor of the Veteran, asthma has been found to be causally related to active duty.  


CONCLUSIONS OF LAW

1.  A back disorder was not incurred in active military duty and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2011).

2.  Allergic rhinitis was incurred in active military duty.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).

3.  Asthma was incurred in active military duty.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In this case, the RO provided the appellant with a notice letter in June 2006, prior to the decision on the claims in October 2006.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met.

Moreover, the requirements with respect to the content of the notice were met in this case.  The RO informed the Veteran in the June 2006 letter about the information and evidence that is necessary to substantiate his claims for service connection.  Specifically, the letter stated that the evidence must show that he had an injury in military service or a disease that began in, or was made worse during military service, or that there was an event in service that caused injury or disease; that he has a current physical or mental disability; and, that there is a relationship between his current disability and an injury, disease, or event in military service. 

In addition, the RO notified the Veteran in the notice letter about the information and evidence that VA will seek to provide.  The letter indicated that reasonable efforts would be made to help him obtain evidence necessary to support his claims, including that VA would request any pertinent records held by Federal agencies, such as military records, and VA medical records.  The Veteran was also informed that a medical examination would be provided or that a medical opinion would be obtained if it was determined that such evidence was necessary to make a decision on his claims.

The RO also informed the Veteran about the information and evidence that he was expected to provide.  The June 2006 letter notified the Veteran that he must provide enough information about his records so that they could be requested from the agency or person that has them.  The letter also requested that the Veteran complete and return the enclosed VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, if there were any private medical records that he would like VA to obtain on his behalf.  In addition, the letter informed him that it was his responsibility to ensure that VA received all requested records that are not in the possession of a Federal department or agency.

The Veteran was also informed about the assignment of disability ratings and effective dates in the June 2006 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In addition, the duty to assist the Veteran has also been satisfied in this case.  The service treatment records and private treatment records were obtained in connection with the Veteran's case and reviewed by both the RO and the Board.  The Veteran's case was initially remanded in September 2009 to provide a VA examination with respect to the claims on appeal.  When the record was returned to the Board, there was no evidence of the scheduled VA examination.  Therefore, the claim was remanded in May 2010 to attempt to locate the report of examination and afford a VA examination.  While in remand status, the RO located the November 2009 VA examination report and included the report in the claims file.  As the VA examination report addresses the questions posed by the September 2009 and May 2010 remands, an additional VA examination is not required.  Furthermore, the Board finds that the November 2009 VA examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examiner reviewed the entire claims file, performed a physical examination of the Veteran, and provided medical opinions with supporting rationale.  In light of the above, the Board finds that the April 2009 and May 2010 remand directives were completed.  See Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

LAW AND ANALYSIS

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim to disability benefits.  Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  However, medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ('Although interest may affect the credibility of testimony, it does not affect competency to testify.').

Back Disorder

In consideration of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a back disorder.  

The evidence shows that the Veteran has a current disability.  The November 2009 VA examination report shows that the Veteran is diagnosed with lumbar strain.  

However, the service treatment records are completely absent for any complaint, documentation, or diagnosis of a back disorder.  During the November 2009 VA examination, the Veteran reported that he injured his back during service when he fell and injured his leg and hand.  However, the September 2005 service treatment record only shows that the Veteran slipped and fell on his right hand and incurred a left tibial contusion.  The Veteran did not complain of any back pain.  Furthermore, the Veteran had medical treatment following the September 2005 visit, but did not complain of any symptoms related to his back.  

The Veteran was afforded a VA examination in November 2009.  The Veteran stated that the onset of his back problem was during military service in October 2005, while stationed in Texas.  During a march during physical training, he fell and had an abrasion on his hands and leg.  The claims file had a record of that visit dated in September 2005.  The diagnosis was abrasion and left tibial contusion.  The abrasion was cleaned with soap and water and he was given Motrin for the tibial contusion.  There was no notation in the claims file of any back injury.  The Veteran stated that that was the onset of his back problem and that he has had back pain off and on.  Although, he explained that his back was no longer a major issue and that he has not had any interval evaluation other than on a very few occasions.  His symptoms are an ache on a daily basis.  He stated that he has not seen a physician now for several years for his back.  The Veteran was diagnosed with lumbar strain and radiological evidence of degenerative disease.  The examiner noted that after having reviewed the claims file, the interview with the Veteran and the examination, he concluded that the Veteran had mild lumbar strain.  He explained that the claims file does not document any injury to the lumbar spine or to the left SI joint.  The incident that the Veteran described himself is documented in the claims file and was essentially a contusion of the left tibia and left hand abrasion.  There was no interval documentation in the claims file since that incident of a back injury or treatment for a back problem.  Therefore, based on the evidence, the examiner opined that the Veteran has a mild lumbar strain/joint dysfunction, but it was not at least as likely as not that there was a relationship between the currently identified back condition and the Veteran's military service.  The radiological evidence of degenerative change is minimal and consistent with a natural progression of the aging process.  The Board finds the VA examiner's opinion to be persuasive as the examiner reviewed the entire claims file, performed a physical examination of the Veteran, and provided a rationale for the expressed medical opinion. 

In reaching the above conclusion, the Board has not overlooked the Veteran's statements that his current back disorder is related to active duty.  In this regard, the Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  For example, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination 'medical in nature' and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Moreover, the Board is mindful that competent medical evidence is not necessarily required where the determinative issue in a case involves medical causation or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. Sept. 14, 2009), citing Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet App 303 (2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

In this case, the Board acknowledges that the Veteran is competent to attest to his back pain during active service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), Barr v. Nicholson, 21 Vet. App. 303, 309 (2007), Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Although the Veteran may be arguably competent to state that his current back disorder began during service, the Board finds that the Veteran is not credible.  Here, the Veteran contended that he injured his back when he slipped and injured his right hand and leg.  The September 2005 service treatment record shows that the Veteran complained of falling on his right hand and that he had a left tibial contusion.  At that time, the Veteran did not make any complaints regarding back pain.  The Board finds it significant that the Veteran did not report any complaints with respect to his back when receiving medical treatment for other injuries sustained during the fall.   Moreover, the Veteran sought medical treatment after the fall for other medical issues, but never commented or discussed back pain.  Based on the above, the Board finds that the Veteran is not credible regarding his statements that his current back disorder is related to active duty.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ('The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.'), citing State v. Asbury, 415 S.E.2d 891, 895 (W. Va. 1992); see also Burns v. HHS, 3 F.3d 415, 417 (Fed. Cir. 1993) (testimony was impeached by witness' 'inconsistent affidavits' and 'expressed recognition of the difficulties of remembering specific dates of events that happened . . . long ago').  In addition, the Board finds that the VA examiner's opinion to be of greater persuasive value as the examiner has medical expertise and included a medical opinion with a thorough rationale based on the physical examination of the Veteran, review of the claims file, and the Veteran's statements.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).

In addition, the Board recognizes that service connection may be granted on the basis of continuity of symptomatology.  The Veteran attested that he injured his back during active service.  However, as noted above, the Board finds that the Veteran is not credible with respect to the reported onset of his back pain.  The service treatment records are absent for any documentation related to his back, including when the Veteran purportedly injured his back.  The Board finds that the service treatment records are more persuasive than the Veteran's current statements regarding the onset and chronicity of his back pain.  See State v. Asbury, 415 S.E.2d 891, 895 (W. Va. 1992); see also Burns v. HHS, 3 F.3d 415, 417 (Fed. Cir. 1993); Mings v. Department of Justice, 813 F.2d 384, 389 (Fed. Cir. 1987).  Thus, entitlement to service connection for a back disorder based on post-service continuity of symptomatology must be denied.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(b).

Finally, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  In this case, the evidence does not demonstrate any diagnosis of arthritis/degenerative changes until 2009, more than 1 year after the Veteran's separation from active duty.  Therefore, service connection cannot be granted on this basis.

For the reasons stated above, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a back disorder.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefits sought on appeal must be denied.

Allergic rhinitis and Asthma

The Veteran contends that his respiratory problems began during his period of active duty.  During his November 2009 VA examination, he reported no history of asthma or respiratory problems prior to entering the service and that he continued to have symptoms since separation from active duty.  

The medical evidence shows that the Veteran is currently diagnosed with allergic rhinitis and asthma.  See November 2009 VA examination report.  

At the outset, the Board acknowledges the November 2009 VA examiner's opinion relating the Veteran's current allergic rhinitis and asthma to familial/genetic history.  However, the Veteran is presumed sound on entry to active service.  38 U.S.C.A. § 1111.  The January 2005 enlistment examination report shows that the Veteran's sinuses and nose were clinically evaluated as normal.  In the accompanying report of medical history, the Veteran checked no as to ever having experienced asthma or any breathing problems related to exercise, weather, pollens, shortness of breath, bronchitis, wheezing, being prescribed or using an inhaler, chronic cough, sinusitis, hay fever, or ear nose, and throat trouble.  Therefore, the presumption of soundness applies.  The analysis then turns to whether there is clear and unmistakable evidence that the allergic rhinitis or asthma preexisted active military service.  

To rebut the presumption of sound condition under section 1111 of the statute, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service. VAOPGCPREC 3-2003 (July 16, 2003).  Here, there is no evidence of any diagnosed disorder or symptoms prior to active duty.  The Veteran specifically denied experiencing such symptoms and there is no evidence to the contrary. Therefore, as a matter of law, the presumption of soundness cannot be rebutted.  Consequently, the Board's analysis must turn to the issue of whether the allergic rhinitis and asthma were incurred during active duty.  See Wagner v. Principi, 370 F.3d 1089, 1094-1096 (Fed. Cir. 2004) (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence).

Prior to addressing the elements of direct service connection, the Board recognizes that the VA examiner in this case was asked to address whether the Veteran's respiratory disorder or allergies were a congenital defect or disease and, if so, whether the congenital defect was aggravated by active duty.  Congenital or developmental defects are not 'diseases or injuries' within the meaning of applicable statutes and regulations.  38 C.F.R. § 3.303(c).  However, where during service a congenital or developmental defect is subject to a superimposed injury or disease, service connection may be warranted.  VAOPGCPREC 82- 90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990) (a reissue of General Counsel Opinion 01-85 (March 5, 1985).  

According to Dorland's Illustrated Medical Dictionary 410 (31st ed. 2007), "congenital" is defined as "existing at, and usually before, birth; referring to conditions that are present at birth, regardless of their causation".  In this case, the November 2009 VA examiner determined that the allergic rhinitis and asthma are not congenital defects or diseases.  Therefore, any question as to whether the congenital defect or disease was subject to a superimposed injury or disease is not relevant to the case at hand.  As noted above, the issue becomes whether the Veteran's current allergic rhinitis and asthma are causally or etiologically related to active duty.  

In consideration of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for allergic rhinitis and asthma.  

The service treatment records in this case show that the Veteran sought medical treatment for a cough and post nasal drainage.  The October 2005 service treatment record noted that the Veteran had three weeks of a persistent cough and shortness of breath.  In a February 2006 service treatment record, the Veteran was evaluated with allergic rhinitis and had a cough and sore throat.  

Following separation from active duty in March 2006, the Veteran filed his claim for VA disability benefits in June 2006.  The private treatment records show that the Veteran sought medical treatment for his respiratory problems in 2007, wherein he reported similar symptoms as he experienced in service.  The October 2007 private treatment record noted that the Veteran has had a cough for approximately one year since he got of the army.  He was not aware of any particular allergies.  He was prescribed an Albuterol inhaler and assessed with persistent cough and possible reactive airways disease.  

In a July 2009 letter from the Veteran's private doctor, she noted that she was a Board Certified Allergy and Asthma specialist and had seen the Veteran on May 13, 2009 and again to follow-up on June 10 and July 8, 2009.  She stated that a review of medical records shows evidence of a visit to the medical clinic in September 2005 for routine evaluation with anticipated dental work to be done.  Subsequently, on October 8, 2005, he presented to the clinic with symptoms suggestive of bronchitis.  A chest x-ray was obtained demonstrating peribronchial thickness and was placed on Albuterol, Zithromax, Deconamine, and Tessalon.  On follow-up visits in October, he was prescribed an Antihistamine and continued on his inhaler.  In February 2006, he returned to the clinic at that time having allergic rhinitis symptoms with postnasal discharge and persistent cough.  He was continued on Zyrtec and Flonase.  He was not at that time using an inhaler. The Veteran is now diagnosed with a cough secondary to multiple components including mild asthma, GERD and perennial allergy, perennial allergy with reactions to cats and dogs, seasonal allergy with reaction to tree pollen and GERD.  

The September 2009 treatment record notes that the Veteran complained of a cough that has been going on for 4 years.  It seemed to develop while in the military.  He has been diagnosed with asthma and allergy testing also revealed significant seasonal and perennial allergies.  

The Veteran was afforded a VA examination in November 2009.  The Veteran reported that he thought his mom may have allergies.  The Veteran denied any history of asthma growing up.  He had allergy tests in 2009 and was found to have tree pollen allergy and cat and dog dander allergies.  The Veteran was assessed with allergic rhinitis, mild intermittent asthma, and multiple allergies to trees and cat and dog dander.  The Veteran's claims file was reviewed.  The examiner noted that the Veteran has allergic rhinitis and known allergies to pollens, cats, and dogs.  Based on the family history and documentation with allergy testing, it is quite clear that the Veteran has IgE mediated or atopic allergic rhinitis, which is familial or genetically transmitted.  Therefore, it was his opinion that it was at least as likely as not that the Veteran's allergic rhinitis and asthma are atopic and IgE mediated based on the family and personal history of allergies.  The examiner noted that the Veteran's allergic rhinitis and asthma are genetically transmitted.  In other words, it runs in families.  Atopy means "spontaneous" response to allergens, because atopic individuals have increased immunoglobulin (IgE), and when exposed to allergens, they respond in a more profound way to whatever allergens they are allergic to.  As the Veteran's mom also has allergies, the Veteran has the likely scenario that his allergic rhinitis and asthma are IgE mediated or atopic.  There does not appear to have been any aggravation during his period of active duty from September 2005 to March 2006, because the separation physical does not indicate any medications.  It was noted that the Veteran was separated for hardship issues, not medical complaints.  The Veteran's claims file did not contain any evidence beyond the two instances during active duty.  The Veteran's allergies were symptomatic for a brief period due to exposure to allergens and infection, but they completely resolved by the time the Veteran separated in March 2006.  

The Board recognizes the conflicting medical evidence in this case.  However, here, with respect to the Veteran's allergic rhinitis, it does not matter whether the Veteran's allergic rhinitis is due to an injury or disease in active duty or some other cause or factor.  This Veteran had allergic rhinitis while he was on active duty and has allergic rhinitis presently.  Therefore, it is not even necessary to determine whether current allergic rhinitis is the result of some other or to a disease in service because the onset of the current disability was during active duty as shown by his service treatment records.  It is enough that allergic rhinitis had its onset 'coincident with service in the Armed Forces' for service connection to be granted.  38 C.F.R. § 3.303(a).  'This may be accomplished by affirmatively showing inception . . . during service . . . .'  Id.

In other words, where the disability for which service connection is sought had its onset or 'inception' in active service, it is not necessary for the Veteran to advance a theory of causation.  He is only required to show that 'a particular injury or disease resulting in disability was incurred coincident with service.'  38 C.F.R. § 3.303(a).  Although the VA examiner noted that the allergic rhinitis was completed resolved upon exit, the post-service medical evidence shows that the Veteran continued to complain of symptoms shortly after service and has continued to receive medical treatment.  Therefore, the Board finds that service connection is warranted for allergic rhinitis.  

In addition, the Board finds that service connection is warranted for asthma.  Although the Veteran was not diagnosed with asthma during active duty, he complained of shortness of breath and a cough.  Following separation from service, the Veteran continued to complain of these symptoms.  The Board finds that the Veteran's complaints of shortness of breath and a cough during active duty to be competent and credible.  In fact, the Veteran's private doctor explained that the Veteran's chronic cough (existing since active duty) was symptomatic of his mild asthma.  The Board acknowledges that there is no medical opinion addressing the probability that the Veteran's current asthma is causally or etiologically related to active duty.  In light of the limited medical evidence, the Board could remand this case for another opinion that provides a more detailed discussion regarding conclusions reached; however, given the Veteran's competent and credible statements with respect to his symptoms and the fact that the Veteran's symptoms, such as a cough in service, have been attributed to his asthma, the Board concludes that in this case, as it now stands, the evidence of record is at least in relative equipoise as to whether the Veteran's asthma is related to active duty.   Therefore, the Board concludes that remand is not necessary here.  Cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003).  Instead, resolving any benefit of the doubt in favor of the Veteran, the Board will grant his claim for service connection for asthma.  38 U.S.C.A. § 5107(b).




ORDER

Entitlement to service connection for a back disorder is denied.  

Entitlement to service connection for allergic rhinitis is granted, subject to the laws and regulations governing the award of monetary benefits.  

Entitlement to service connection for asthma is granted, subject to the laws and regulations governing the award of monetary benefits.  



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


